UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13777 GETTY REALTY CORP. (Exact name of registrant as specified in its charter) MARYLAND 11-3412575 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 125 Jericho Turnpike, Suite 103 Jericho, New York 11753 (Address of principal executive offices) (Zip Code) (516) 478 - 5400 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See the definitions of “larger accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [X]Non-Accelerated Filer []Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Registrant had outstanding 29,941,576 shares of Common Stock, par value $.01 per share, as of August 9, 2010. GETTY REALTY CORP. INDEX Part I.FINANCIAL INFORMATION Page Number Item 1.Financial Statements (unaudited) Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Consolidated Statements of Operations for the Three and Six Months ended June 30, 2010 and 2009 2 Consolidated Statements of Comprehensive Income for the Three and Six Months ended June 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the Six Months ended June 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3.Quantitative and Qualitative Disclosures about Market Risk 49 Item 4.Controls and Procedures 51 Part II. OTHER INFORMATION Item 1.Legal Proceedings 52 Item 4.Other Information 52 Item 5.Exhibits 52 Signatures 53 Part I.FINANCIAL INFORMATION Item 1. Financial Statements GETTY REALTY CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (unaudited) June 30, December 31, ASSETS: Real Estate: Land $ $ Buildings and improvements Less — accumulated depreciation and amortization ) ) Real estate, net Net investment in direct financing lease Deferred rent receivable (net of allowance of $8,648 at June 30, 2010 and $9,389 at December 31, 2009) Cash and cash equivalents Recoveries from state underground storage tank funds, net Mortgages and accounts receivable, net Prepaid expenses and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY: Borrowings under credit line $ $ Term loan Environmental remediation costs Dividends payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies (notes 2, 3, 5 and 6) Shareholders’ equity: Common stock, par value $.01 per share; authorized 50,000,000 shares; issued 29,941,576 at
